Citation Nr: 0002326	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-10 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for esophageal varices 
and surgical shunt.

2.  Entitlement to secondary service connection for 
hypertension.

3.  Entitlement to secondary service connection for a 
gastrointestinal disorder, to include inflammatory bowel 
disease and peptic ulcer disease. 

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
December 1962, and from October 1963 to December 1966.

This matter arises from an April 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  The veteran requested a 
hearing, and in September 1999, he appeared before the 
undersigned Board Member sitting in Buffalo, New York.  

During the hearing, the veteran stated that he was totally 
disabled due to his service-connected disabilities, thereby 
raising a claim for total compensation rating based on 
individual unemployability.  That matter is referred to the 
RO for appropriate action.

An RO decision in July 1999 granted service connection for 
alcohol abuse with cirrhosis as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD), and 
the RO increased the rating for PTSD with alcohol abuse with 
cirrhosis from 10 percent to 50 percent.  At a September 1999 
Travel Board hearing, the veteran withdrew the issue of an 
increased rating for PTSD from appellate status.  (See 
hearing transcript, page 2.)
FINDINGS OF FACT

1.  The medical evidence shows that the veteran's esophageal 
varices was the direct result of his service-connected 
alcohol abuse with cirrhosis of the liver.

2.  There is no medical evidence of a current diagnosis of 
hypertension that is related to PTSD, alcohol abuse, or 
cirrhosis of the liver.

3.  There is no medical evidence of a current diagnosis of 
inflammatory bowel disease, peptic ulcer disease, or other 
gastrointestinal disorder, excluding esophageal varices, that 
is related to PTSD, alcohol abuse, or cirrhosis of the liver.

4.  There is no medical evidence of a current diagnosis of 
headaches that is related to PTSD, alcohol abuse, cirrhosis 
of the liver, or any incident of service.


CONCLUSIONS OF LAW

1.  The veteran's esophageal varices with surgical shunt is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).    

2.  The claims of entitlement to service connection for 
hypertension, a gastrointestinal disorder, to include 
inflammatory bowel disease and peptic ulcer disease, and 
headaches are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing well-grounded claims 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

I.  Service Connection for Esophageal Varices

At the outset, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

The veteran's private medical records from March 1979 show 
that he was admitted to the hospital with gastrointestinal 
(GI) bleeding.  The records noted that the veteran was known 
to have cirrhosis of the liver with recurrent episodes of 
bleeding following the use of alcohol.  Subsequent to an 
upper GI series, he was found to have esophageal varices and 
a small ulcer in the distal portion of the duodenal bulb.  
Additional private medical records covering the period from 
May 1992 to May 1995 show that the veteran was treated for 
recurrent UGI bleeding due to esophageal varices and 
gastritis.  He was noted to have a history of gastroparesis 
and advanced liver cirrhosis with portal hypertension.  A 
September 1994 endoscopic ultrasound revealed a large number 
of varices in the gastroesophageal region and along the 
greater curvature of the stomach without evidence of other 
abnormality.  The radiologist noted a past history of 
shunting but did not have the surgical record.

In June 1997, the veteran was evaluated at a VA Medical 
Center for cholelithiasis.  The discharge summary reflected 
the veteran's medical history to include portal bypass shunt 
surgery for esophageal varices and pancytopenia due to 
hypersplenism.  

The veteran was granted service connection for alcohol abuse, 
and cirrhosis of the liver, effective August 1994.  He now 
claims service connection for esophageal varices as secondary 
to the service-connected alcoholic cirrhosis of the liver.  
After a review of the medical evidence of record, the Board 
concludes that service connection for esophageal varices with 
a surgical shunt is warranted, as secondary to the veteran's 
service-connected liver cirrhosis.  While the surgical 
records associated with the veteran's condition are not of 
record, it is clear from medical evidence of record that he 
has had surgical intervention related to the recurrent UGI 
bleeding caused by his alcoholism and liver cirrhosis.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that service connection for 
esophageal varices with a surgical shunt, as secondary to 
alcoholic liver cirrhosis is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991). 

However, notwithstanding the grant of service connection on a 
secondary basis, the Board notes that compensation is not 
payable for this disability as it arises from the abuse of 
alcohol.  While there is no bar to an award of service 
connection based upon abuse of alcohol or drugs for the 
purposes of enjoying title 38 benefits, there is a strict 
prohibition against the payment of compensation for 
disability resulting from abuse of alcohol or drugs on either 
a direct or secondary basis.  38 U.S.C.A. § 1110 (West 1991 & 
Supp 1999); see also, Barela v. West, 11 Vet. App. 280, 283 
(1998). 

II.  Service Connection for Hypertension, Inflammatory Bowel 
Disease,
Peptic Ulcer Disease, and Headaches

As a preliminary matter, the Board notes that in 1970, the 
veteran claimed service connection for hypertension on a 
direct basis.  His claim was denied by the RO in October 
1970, and again in October 1978.  The veteran failed to 
appeal either of those decisions which are final.  
38 U.S.C.A. § 7105(c) (West 1991).  However, since his 
current claim is for secondary service connection for 
hypertension, the laws and regulations pertaining to finality 
of unappealed RO decisions are not applicable.  

The veteran contends that he has multiple gastrointestinal 
disorders, hypertension and headaches as a result of his 
service-connected PTSD with alcohol abuse and liver 
cirrhosis.  He asserts that the GI disorders were caused by 
his PTSD and alcoholic liver cirrhosis and that the headaches 
are caused by his PTSD.  He also claims that his headaches 
began during or as the result of service.

As noted previously, the veteran must establish that his 
claims are well-grounded before proceeding to review of the 
merits.  In the instant case, the Board finds that the 
veteran has failed to cross the initial threshold as there is 
no competent medical evidence of currently diagnosed 
hypertension, inflammatory bowel disease, peptic ulcer 
disease, or headaches, that are in any way related to the 
veteran's service-connected PTSD or alcoholic liver 
cirrhosis, nor is there any medical evidence of a nexus 
between headaches and service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Private and VA medical records covering the period from April 
1978 to January 1999, show that the veteran has multiple 
medical problems, including advanced cirrhosis of the liver 
due to alcoholism.  However, despite the veteran's 
assertions, there is no medical evidence of a nexus between 
any of the claimed conditions other than esophageal varices, 
and the veteran's service-connected PTSD, alcoholic liver 
cirrhosis, nor is there any medical evidence of a nexus 
between claimed headaches and any incident of service, to 
include a claimed concussion from an explosion.  

Private medical records show that the veteran was diagnosed 
as having a small duodenal ulcer in May 1979 with no further 
record of active ulcer disease.  His remaining VA and private 
medical records reflect only a history of peptic ulcer 
disease without current diagnosis.  Moreover, there is no 
medical evidence of a link between previously diagnosed ulcer 
disease and cirrhosis of the liver or PTSD.  VA medical 
records of a July 1994 hospital admission for right upper 
quadrant pain show cholelithiasis and a mild ileus without 
evidence of bowel disease.  The discharge diagnoses were 
reported as follows: Cholelithiasis, acute and chronic 
inflammation of the stomach, cirrhosis of the liver, and 
pancytopenia.  Subsequent VA hospital admissions in September 
1994, and June 1997, were for treatment of acute gastritis, 
abdominal pain, and polysubstance abuse with a seizure 
disorder.  

Private hospital admissions in January 1997, and June 1997 
were for the veteran's psychiatric disorder and drug and 
alcohol abuse as well as for pneumonia.  The veteran's 
private physicians were contacted by the RO and none offered 
any additional medical evidence to support the veteran's 
claims.  The VA and private medical records are completely 
devoid of complaints or clinical references to headaches. 

During his September 1999 Travel Board Hearing, the veteran 
testified that his hypertension first began in the 1960's and 
that he had been treated for it continuously since that time.  
He further stated that he stopped taking medication for 
hypertension one and one-half years ago because his blood 
pressure returned to normal.  He testified that he believed 
his hypertension was caused by his PTSD.  

He also testified that he has had uncontrolled bleeding in 
his stomach and bowel and was told by the doctor that it was 
all alcohol related.  He stated his belief that his entire GI 
system was a single disorder that was caused by his service-
connected conditions.  He reported that his peptic ulcer 
disease was diagnosed in 1979 and still bothers him.  He 
continued to take medication.  

With regard to headaches, the veteran stated that they began 
right after he was involved in an explosion in Vietnam.  
Service medical records reveal that the veteran was evaluated 
for a concussion after a motor vehicle accident in June 1964, 
and found to have none.  The records also show that he 
sustained a superficial shrapnel wound to the chest in April 
1965 when an ammunition depot exploded.  However, there is no 
complaint or clinical finding regarding headaches other than 
previously noted.   

The veteran's wife offered testimony regarding the veteran's 
current condition and stated her belief that all his 
disabilities are related to his service-connected PTSD.

In reviewing the evidence of record, the Board finds that the 
veteran has failed to satisfy the initial burden of 
submitting a well-grounded claim for service connection for 
any of the claimed conditions as secondary to PTSD or 
alcoholic cirrhosis of the liver.  He has no current 
diagnosis of hypertension, inflammatory bowel disease, peptic 
ulcer disease, or headaches.  Moreover, notwithstanding the 
past diagnosis of peptic ulcer disease, none of the alleged 
conditions has been related to the veteran's service-
connected PTSD or cirrhosis of the liver, nor is there any 
medical evidence of a nexus between claimed headaches and any 
incident of service, to include a claimed concussion from an 
explosion.  While the Board considered the veteran's hearing 
testimony, in particular his statement that a doctor related 
his GI disorders to alcohol, there is no medical evidence to 
support his contention other than the varices.  In addition, 
the veteran is a layperson and not competent to offer a 
medical nexus determination as required to establish a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Caluza, 7 Vet. App. at 506.  Accordingly, the claims 
must be denied as not well grounded.  
 
The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of diagnosed disabilities that 
are related to service-connected PTSD, alcoholic liver 
cirrhosis, or to service is required to render his claims 
well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995); Allen v. Brown, 7 Vet. App. 439 (1995).  


ORDER

Entitlement to service connection for esophageal varices with 
surgical shunt, secondary to alcoholic liver cirrhosis, is 
granted, subject to the provisions prohibiting the payment of 
compensation for disability related to the abuse of alcohol 
or drugs.  

Entitlement to service connection for hypertension, a 
gastrointestinal disorder to include inflammatory bowel 
disease and peptic ulcer disease, and headaches is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

